                                                                                        FILED
                                                                               2019 Aug-20 PM 02:39
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION


BROADCAST MUSIC, INC., et al.,
                             }
                             }
     Plaintiffs,             }
                             }
v.                           }               Case No.: 4:19-cv-00648-ACA
                             }
CJ’s SALOON LLC d/b/a CJ’s }
SALOON a/k/a CJS SALOON, and }
CYNTHIA DEWBERRY,            }
                             }
     Defendants.             }


                          MEMORANDUM OPINION
      This copyright infringement matter comes before the court on Plaintiffs

Broadcast Music, Inc., Manchaca Music, Blame Music, Fourteenth Hour Music, Inc.,

Springtime Music, Inc., Bocephus Music, Inc., Sony/ATV Songs LLC, Cotillion

Music, Inc., Rondor Music International, Inc., Arc/Conrad Music LLC, Songs of

Universal, Inc., Escatawpa Songs, LLC, and Leahrae Music Co.’s motion for default

judgment. (Doc. 10). After the Clerk entered default against Defendants CJ’s Saloon

LLC and Cynthia R. Dewberry (doc. 9), Plaintiffs moved under Federal Rule of Civil

Procedure 55(b) for a default judgment, seeking a statutory damages award of

$27,000, a permanent injunction, and attorney’s fees and costs in the amount of

$3,955. (Doc. 10 at 2).
       Because Plaintiff’s well-pleaded allegations and other evidence support their

claims for copyright infringement, the court finds that Plaintiffs have established that

Defendants are liable for copyright infringement. Accordingly, the court WILL

GRANT the motion for default judgment, WILL AWARD Plaintiffs $27,000 in

statutory damages, and WILL ENTER a permanent injunction. The court also finds

that Plaintiffs’ request for attorney’s fees and costs in the amount of $3,955 is

reasonable, and it WILL GRANT Plaintiffs’ request for those fees and costs.

I.     BACKGROUND

       A defaulting defendant “admits the plaintiff’s well-pleaded allegations of fact”

for purposes of liability. Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987)

(quotation marks omitted)). In resolving a motion for default judgment, the court also

may consider evidence presented in the form of an affidavit or declaration. Frazier v.

Absolute Collection Serv., Inc., 767 F. Supp. 2d 1354, 1362 (N.D. Ga. 2011).

       Plaintiffs other than Broadcast Music Group, Inc. (“BMI”) own the copyrights

in the nine musical compositions that are the subject of this lawsuit. (Doc. 1 at ¶ 4–

16; Doc. 1 at 9–12; Doc. 10-1 at ¶ 4). BMI has acquired from the other Plaintiffs non-

exclusive public performance rights of those compositions and millions of other

compositions, collectively known as the BMI Repertoire. (Doc. 1 at ¶ 3; Doc. 10-1 at

¶¶ 2, 4).

       Defendant CJ’s Saloon LLC operates a bar known as CJ’s Saloon in Arab,

Alabama. (Doc. 1 at ¶ 17; see Doc. 10-2 at 10). CJ’s Saloon regularly features public

                                           2
performances of live and recorded music. (Doc. 1 at ¶ 18). Defendant Cynthia R.

Dewberry is a member of CJ’s Saloon LLC and is responsible for operating and

managing the LLC and CJ’s Saloon. (Doc. 1 at ¶ 20). Ms. Dewberry also has the

right and ability to supervise CJ’s Saloon’s activities, and she has a direct financial

interest in the LLC and CJ’s Saloon. (Doc. 1 at ¶ 21).

      Between May 2016 and September 2018, BMI repeatedly notified Defendants

that they needed permission for public performances of copyrighted music. (Doc. 1 at

¶ 23; Doc. 10-2 at ¶¶ 3–5, 7, 13–14). In all, BMI called Defendants over 20 times and

sent over 20 letters. (Doc. 1 at ¶ 23; Doc. 10-2 at ¶¶ 3–5, 13–14). Included in the

letters were cease and desist notices, which provided Defendants with formal notice

that they must immediately cease all use of BMI-licensed music at CJ’s Saloon. (Doc.

1 at ¶ 23; Doc. 10-2 at ¶ 5; Doc. 10-2 at 51–58). BMI offered to enter into a blanket

license agreement with Defendants, but Defendants have not entered the agreement.

(Doc. 10-2 at ¶¶ 3, 8, 17; Doc. 10-2 at 37–61).

      BMI agents visited CJ’s Saloon on May 24, 2018, May 25, 2018, September

28, 2018, and September 29, 2018. (Doc. 10-2 at ¶¶ 9–12). During each of these

visits, the agents confirmed that Defendants performed various musical compositions

in the BMI Repertoire without a license or permission to do so. (Doc. 1 at ¶¶ 24–25;

Doc. 10-2 at ¶¶ 9–12; Doc. 10-2 at 10–35).          Defendants continue to provide

unauthorized public performances of works in the BMI Repertoire. (Doc. 1 at ¶ 30;

Doc. 10-2 at ¶ 18).

                                           3
II.    DISCUSSION

       Federal Rule of Civil Procedure 55 establishes a two-step procedure for

obtaining a default judgment. First, when a defendant fails to plead or otherwise

defend a lawsuit, the Clerk of Court must enter the party’s default.

Fed. R. Civ. P. 55(a). Second, after entry of the clerk’s default, if the defendant is not

an infant or an incompetent person, the court reviews the sufficiency of the complaint

and its underlying substantive merits to determine whether a moving party is entitled

to default judgment. Fed. R. Civ. P. 55(b)(2); Chudasama v. Mazda Motor Corp., 123

F.3d 1353, 1370 n. 41 (11th Cir. 1997). Here, the Clerk already entered default.

Therefore, the court must decide whether Plaintiffs’ complaint and other evidence

establishes liability.

       To prevail on a copyright infringement claim based on unauthorized public

performances of a copyrighted musical composition, a plaintiff must demonstrate:

       (1) the originality and authorship of the compositions involved; (2)
       compliance with all formalities required to secure a copyright under Title
       17, United States Code; (3) that plaintiffs are the proprietors of the
       copyrights of the compositions involved in the action; (4) that the
       compositions were performed publicly by the defendant; and (5) that the
       defendant had not receive permission from any of the plaintiffs or their
       representatives for such performance.

Broadcast Music, Inc. v. Evie's Tavern Ellenton, Inc., 772 F.3d 1254, 1258 (11th Cir.

2014). Plaintiffs have established the first three elements of their copyright claims.

For each subject musical composition, the schedule attached to Plaintiffs’ complaint

lists the publisher or owner, the date of registration with the Copyright Office, and the

                                            4
registration number listed on the registration certificate. (Doc. 1 at 9–12; see also

Doc. 10-1 at ¶ 4). Plaintiff’s complaint and evidence also establish that on at least

nine occasions, Defendants publicly performed the musical compositions at issue

without permission from Plaintiffs or any of their representatives. (Doc. 1 at ¶¶ 24–

25; Doc. 10-2 at ¶¶ 9–12; Doc. 10-2 at 10–35).               Accordingly, Plaintiffs have

demonstrated liability on Defendants’ part.

       Next, the court must address the amount of damages it will award. “A default

judgment must not differ in kind from, or exceed in amount, what is demanded in the

pleadings.” Fed. R. Civ. P. 54(c). The court may enter a default judgment without a

hearing only if “the amount claimed is a liquidated sum or one capable of

mathematical calculation.” United States Artist Corp. v. Freeman, 605 F.2d 854, 857

(5th Cir. 1979) (citations omitted);1 see also Fed. R. Civ. P. 55(b)(1).           Unlike a

finding of liability, the court may award damages only if the record adequately

reflects the basis for such an award through “a hearing or a demonstration by detailed

affidavits establishing the necessary facts.” Adolph Coors Co. v. Movement Against

Racism & the Klan, 777 F.2d 1538, 1544 (11th Cir. 1985) (quotation marks omitted).

       Under the Copyright Act, plaintiffs may elect statutory damages per infringed

work instead of actual damages and profits.           A prevailing party in a copyright

infringement action is entitled to “not less than $750.00 or more than $30,000” per


       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed
down before October 1, 1981.
                                              5
infringement “as the court considers just.” 17 U.S.C. § 504(c). In their complaint,

Plaintiffs seek to recover statutory damages pursuant to 17 U.S.C. § 504(c). (Doc. 1

at 8).    In their motion for default judgment, Plaintiffs seek $3,000 in statutory

damages for each of the nine acts of infringement, for a total statutory damages award

of $27,000. (Doc. 10 at 2). The court finds that this award is just and appropriate.

Therefore, the court WILL AWARD Plaintiffs $27,000 in statutory damages.

         The Copyright Act also permits the court to grant “final injunctions on such

terms as it may deem reasonable to prevent or restrain infringement of a copyright.”

17 U.S.C. § 502(a). In their complaint, Plaintiffs ask the court to enjoin Defendants

from infringing the copyrighted musical compositions licensed by BMI. (Doc. 1 at 8).

To be entitled to a permanent injunction, Plaintiffs must show:

         (1) that [the plaintiffs have] suffered an irreparable injury; (2) that
         remedies available at law, such as monetary damages, are inadequate to
         compensate for that injury; (3) that, considering the balance of hardships
         between the plaintiff[s] and defendant[s], a remedy in equity is
         warranted; and (4) that the public interest would not be disserved by a
         permanent injunction.

Evie’s Tavern, 772 F.3d at 1261 (quoting eBay Inc. v. Mercexchange, L.L.C., 547 U.S.

388, 391 (2006)) (alterations in Evie’s Tavern).

         The record demonstrates that Defendants’ conduct has caused, and unless

restrained by the court, will continue to cause Plaintiffs irreparable injury that cannot

be fully compensated by money damages. Balancing the hardships between the

parties, an equitable remedy is appropriate, and the court finds that the public interest


                                             6
is not disserved by a permanent injunction under the circumstances. See Pacific and

So. Co., Inc. v. Duncan, 744 F.2d 1490, 1499 (11th Cir. 1984) (“[P]ast infringement

and a substantial likelihood of future infringements [] normally entitle[s] the copyright

holder to a permanent injunction.”).      Accordingly, the court WILL ENTER a

permanent injunction.

       The Copyright Act permits the court to award full costs, which may include

reasonable attorney’s fees, to the prevailing party. 17 U.S.C. § 505. Plaintiffs ask the

court to award $3,955 in costs and fees. (Doc. 1 at 8; Doc. 10 at 2). In support of this

request, Plaintiffs submit a declaration from their attorney, who attests that he

performed at least 11.3 hours on this matter, and his usual and customary rate is

$350.00 per hour. (Doc. 11 at 9, ¶ 11). Based on counsel’s expertise, the time

expended in this case, and the amount of statutory damages awarded, the court finds

that the attorney’s fees and costs requested are reasonable. Therefore, the court

WILL AWARD $3,955 in attorney’s fees and costs.

III.   CONCLUSION

       The court WILL GRANT Plaintiffs’ motion for default judgment. (Doc. 10).

The court WILL ENTER default judgment favor of Plaintiffs and against

Defendants, jointly and severally, in the following amounts: (1) $27,000 in statutory

damages, (2) $3,955 in attorney’s fees and costs, and (3) post-judgment interest at the

statutory rate in accordance with 28 U.S.C. § 1961. The court also WILL ENTER a



                                           7
permanent injunction enjoining and restraining Defendants from infringing the

copyrighted musical compositions licensed by BMI.

      The court will enter a separate order consistent with this memorandum opinion.

      DONE and ORDERED this August 20, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                         8
